TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 14, 2014



                                     NO. 03-12-00496-CV


                                     In the Interest of A. H.




        APPEAL FROM COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the trial court on July 10, 2012. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.